Title: From Thomas Jefferson to Thomas Sim Lee, 19 November 1780
From: Jefferson, Thomas
To: Lee, Thomas Sim


Richmond, 19 Nov. 1780. The first paragraph of this letter is identical with the first paragraph in TJ’s letter to Gates of this date, except that after “coming up James river” TJ here adds: “or I suppose any other of the waters of the Chesapeake.” The second paragraph of the letter to Lee is identical with the second paragraph of TJ’s letter to Huntington of this date, except that it lacks the last sentence of that paragraph as written to Huntington. The third paragraph is the usual complimentary close.
